Order, Supreme Court, New York County (Walter B. Tolub, J.), entered March 16, 2004, which, to the extent appealed from, granted the motion of plaintiff 1114 TrizecHahn-Swig, LLC for summary judgment, awarding it possession of the subject premises, unanimously affirmed, without costs.
In the particular circumstances presented, plaintiff established its title to the premises sufficiently to bring this action for, inter alia, possession. All the written agreements clearly *201demonstrate that defendant Tahari’s right to sublet the premises expired when the master lease terminated, and no triable issue has been raised as to whether defendant Tahari reasonably relied on any contrary representation to its detriment. Concur—Tom, J.P., Andrias, Saxe, Friedman and Gonzalez, JJ.